Argued May 9, 1932.
This is an action of assumpsit brought to recover an amount alleged to be due the estate of plaintiff's decedent from the estate of Frank C. Bosler, deceased, Hannah Elizabeth Bosler, executrix of the latter estate and *Page 298 
the present owner of real estate formerly belonging to her decedent, being joined as individual defendant.
The record shows that both parties experienced difficulty in presenting their claims and answers with conciseness, brevity and accuracy, and that the court below displayed great patience with their failure to do so, refusing, since both were at fault, to allow advantages to one over the other because of technical defects. We will not discuss the facts presented in the confused record. Obviously, the case is not "clear and free from doubt" and the court below correctly refused to give judgment on the pleadings: Colonial Securities Co. v. Levy,302 Pa. 329.
The appeal is dismissed.